32564Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 87-104  rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea that include mental processes and mathematical equations.  This judicial exception is not integrated into a practical application because the additional elements recited in the claim do not integrate the abstract idea, specifically the treatment step is independent of calculating a combined score and includes a mental process of watchful waiting treatment.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods. 
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception)? Yes the claims are directed to abstract ideas.
With regard to claim 87, the step of calculating a combined score of the measured mRNA expression of the panel of genes is directed to a mental process and mathematical analysis.  The broadest reasonable interpretation of calculating covers mental analysis and a calculation that can be performed mentally.  The step includes embodiments in which a practioner performs a calculation that can be performed mentally or mental analysis to determine a combined score.  The additional elements in the claim do not integrate the judicial except because the step of administering to the patient treatment is not tied to the calculating a combined step.  While the step of calculating a combined score recites wherein the combined score indicates a need for a treatment the step of administering to the patient the treatment is not tied to the combined score because the patient is not tied to the combined score nor is the treatment. The step of administering to the patient the treatment can be performed prior to determining the expression level of at any point in the recited steps because the treatment recited in the step of administering can refer to the preamble. Additionally administering to the patient watchful waiting treatment encompasses a treatment that is a mental analysis and not a step of administering a drug or treatment.  Watchful waiting treatment is a mental analysis of the patient and does not integrate the judicial exception.  It is noted that if a specific score for treatment to be performed was recited in the administering step or if there was a step that clearly identified or classified the patient as required a specific treatment based on the combined score along with deleting the recitation of watchful waiting these changes would integrate the abstract idea recited within the claim. 	
Claims 88-90 limit the panel of genes.  Claims 91-92 further limit the combined score and further encompass an abstract idea of a mental process.  Claims 93-96 further limit the sample and claims 97-98 further limit the expression of genes.  While claims 99-102 further characterize the combined score this further encompasses abstract ideas.  None of these claims recite additional elements that apply, rely  on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  It is noted that none of the dependent claims integrate the step of calculating a combined score to the treatment step and the dependent claims merely limit each of the individual steps but do not integrate the step of calculating the combined score with treatment. 
Step B:  Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 87, the additional step of measuring in a sample from the patient mRNA expression of a panel of genes normalized to one or more housekeeping genes, the panel of genes comprising PRAME, one or more S100-related genes, one or more immune genes is well understood, routine and conventional activities in the art.  The obtaining gene expression merely instructs a scientist to use well established, routine, and conventional expression analysis techniques to gather data necessary for expression analysis.  There is no combination of elements in this step that distinguished it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  The specification and many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  For example, Wang (WO2103/192646) and Mauerer (2011) demonstrate it was routine, well-known and conventional in the art to determine gene expression of the claimed genes by PCR and hybridization and performing treatment methods for melanoma such as excision and biopsies.  The claim limitations are general data gathering and analysis methods that were well-known, routine, and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  Thus the claim as a whole does not amount to significantly more than the exception itself.  Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps using widely conventional techniques. 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87-104 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2013/192616 A1) in view of Mauerer (Experimental Dermatology, 2011, Vol 20, pp 502-507).
Wang teaches determining in a sample the expression level of at least two biomarkers including PRAME and immune genes NR4A1, and SOCS3 and at least one normalized biomarker in a sample obtained from a subject, generating expression values for each marker, using expression values in a regression to generate an output value and resulting output value is compared to cut off value derived from normalized expression values from samples in advance or benign melanocyte samples (calculating a combined score and classifying the sample as being a malignancy based on the combined score exceeding a reference value) (see pg. 2, lin2s 28-continued to page 3, line 12).  Wang teaches changes in expression are normalized to at least one normalization marker (see pg. 19, lines 16-21, table 3).  Wang teaches samples include skin biopsies (skin lesions) and sample containing melanoma suspect cells, FFPE tissue samples, and  lymph nodes or internal organ for melanoma spread (see pg. 15, lines 13-34 and page 16, lines 1-10) (claim 93-96). Wang further teaches a first and second value of expression levels in samples that are benign and malignant (see pg. 15, lines 3-10 and pg. 17).  Wang teaches differentially expressed genes in melanocyte containing samples including PRAME and immune genes NR4A1, and SOCS3.   Wang further teaches, PRAME, NR4A1, and S100B analysis (see figure 10A).  Wang teaches that one ordinarily skilled in the art will appreciate that the disclosure enables the identification of other combination of tables.  Wang teaches expression of nucleic acid molecules can be detected by quantitative PCR or microarray analysis (see pg. 30 and pg. 38)(claim 97-98).  Wang teaches data analysis of expression data and includes combining the measured expression of the at least two gene combination generating an output value for the sample and controls including benign and malignant melanoma and comparing the resulting output value to cut-off value that is either benign or malignant (See pg. 55) (combined score is recorded in a report) (claim 99).  Wang teaches the combined scores of the expression of the biomarkers are used to generate a test value (using a linear model) (see pg. 54, lines 15-25) and teaches ROC analysis and logistic regression (see pg. 56 and 86)(claim 91 and 99).  Wang teaches a classifier to classify samples into classes based on expression of genes in samples and information including diagnosis or scoring by cytologist or pathologists. (see pg.  52, lines 14-24) (claim 92) Wang teaches during and after data input by a user (expression values) portions of the data processing is performed and can provide a score that is transmitted to the review’s computing environment to provide a result and generate a report in the reviewer’s computing environment (combined score is recording in a  report communicated to the patients’ medical provider) (claim 100) (see pg. 58, lines 8-25)  Wang teaches expression analysis methods are included for selecting a subject for treating melanoma or for selecting a subject for no treatment (classifying sample as low risk or high risk) (additional clinical parameter value communicated to the patients’ medical provider) ( claim 101 and 102).  Wang teaches administering a treatment regimen to a subject diagnosed as having primary melanoma Wang teaches administering treatment including surgery to remove more tissue and treatment with a chemotherapeutic agent (see pg. 64, lines 6-18) and teaches chemotherapies include IL2, dacarbazine, and vemurafenib (see pg. 64, lines 29-33) (claim 88 and 97).  Wang does not teach expression analysis and determining a combined score of the combination of PRAME, S100 related gene and immune gene.  Wang does not teach S100 related gene S100A9 or immune gene, CXCL9, or housekeeping genes .
However it was well known in the art that S100A9 and CXCL9 are upregulated in melanoma.  Mauerer teaches analysis of gene expression in melanoma.  Mauerer teaches overlap of expression status of S100A9, PRAME and CXCL9 as previously reported genes associated with melanoma. Mauerer teaches analysis of gene expression my Affymetrix U133A chip which comprises probes for housekeeping genes RPS29, SPL4, RPL13A, RPL8. 
Given the prior art teaches PRAME, S100A9, and CXCL9 status is associated with melanoma, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include analysis of additional genes, including S100 related gene and immune genes, S100A9 and CXCL9 and include additional housekeeping genes as taught by Mauerer in the method of Wang.  The ordinary artisan would have been motivated to include analysis of S100 related genes including S100A and additional immune genes including CXCL9 in the method of Wang because both Wang and Mauerer teach gene expression and association with melanoma including PRAME and Wang teaches that one of ordinary skill in the art would appreciate that the disclosure enables the identification of other combination of tables of genes, an ordinary artisan would have further concluded that additional known genes associated with melanoma and additional known housekeeping genes, such as RPS29 and RPL4 could be used included in the analysis of Wang.  Additionally the skilled artisan would have a reasonable expectation of success that S100 related gene and immune gene, S100A9 and CXCL9 gene and housekeeping gene RSP29 and RPL4  can be tested in samples for melanoma because Wang teaches at least a two gene combination for melanoma detection and normalization of expression with housekeeping genes and Mauerer teaches S100A9, PRAME, and CXCL9 are previously reported genes associated with melanoma.  Because both Wang and Mauerer et al teach gene status for identification of melanoma samples by normalization of gene expression data, it would have been obvious to one skilled in the art to include additional genes as taught by Mauerer in the method of analysis and treatment of melanoma as taught by Wang in order to achieve the predictable result of determining gene expression normalized data and a combined score of PRAME, S100A9, and CXCL9 using housekeeping genes such as RSP29 or RPL4 and administering treatment including chemotherapy and surgery based on a calculated score of the gene panel. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 87-104 of copending Application No. 16/786780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 87 is generic to all that is recited in claims 87 and 96 of ‘780.  Specifically the method of treatment comprising mRNA expression of PRAME, S100 related gene and immune gene, combining expression for a calculated score, classifying melanoma and administering treatment recited in instant claims 87-104 is encompassed by claims 87-104 of ‘780.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowable.

 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634